Title: To James Madison from Gurdon S. Mumford, 21 January 1808
From: Mumford, Gurdon S.
To: Madison, James



Sir,
House Representatives US. 21 January 1808

A few Days ago I took the liberty & Mr. Newton of Norfolk joined me in the request, to ask the favor of you to inform us when & from Port the vessell destined for France would take her Departure, in order that we might Convey the information to our Friends in New York & in Norfolk.  I have the Honor to be very Respectfully Sir Your most obed hum Srt

Gurdon S Mumford

